Case: 20-40154     Document: 00515857008         Page: 1     Date Filed: 05/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       May 11, 2021
                                  No. 20-40154                        Lyle W. Cayce
                               Conference Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Brandon Jamal Pinson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:18-CR-131-11


   Before King, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Brandon Jamal Pinson has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Pinson has filed a response and a request for appointment of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40154     Document: 00515857008           Page: 2   Date Filed: 05/11/2021




                                    No. 20-40154


   substitute counsel. The record is not sufficiently developed to allow us to
   make a fair evaluation of Pinson’s claim of ineffective assistance of counsel;
   we therefore decline to consider the claim without prejudice to collateral
   review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Pinson’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.    Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Pinson’s motion
   for appointment of substitute counsel is DENIED as untimely. See United
   States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                         2